internal_revenue_service number release date index number 613a 613a ------------------ ------------------- --------------------------- ----------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ---------- telephone number -------------------------------------------------- refer reply to cc psi plr-112227-10 date date legend --------------------------- taxpayer ------------------------------------------------------------- b c d buyer city school district location --------- --------- -- ------------------------------ ------------------ ------------------------------------------------------------------ -------------------------- dear ------------- this letter responds to your letter dated --------------------- requesting a ruling that taxpayer’s sale of b gasoline gallon equivalents gge of compressed natural_gas cng to buyer under a proposed take-or-pay contract and its sale of c gge under a renewal take-or-pay contract are bulk sales under the bulk_sale exception to the retailer exclusion rule in sec_613a of the internal_revenue_code additionally taxpayer requests a ruling that a similar sale of the same volume with the same terms and conditions to city and school district are bulk sales under the bulk_sale exception to the retailer exclusion rule in sec_613a facts the facts are represented by taxpayer to be as follows plr-112227-10 taxpayer uses a -----------------------------accounting period and ------------------- method_of_accounting for maintaining its accounting books_and_records and filing its federal_income_tax return taxpayer is an independent energy company whose primary business operation is to explore for develop and produce natural_gas crude_oil and natural_gas liquids taxpayer has neither retailer nor refiner operations as defined under sec_613a taxpayer does not make any retail sales of oil or natural_gas including cng directly or through a related_person or any product derived from oil or natural_gas through any retail_outlet operated by taxpayer or a related_person or to any person i obligated under an agreement or contract with taxpayer or a related_person to use a trademark trade_name or service_mark or name owned by taxpayer or a related_person in marketing or distributing oil or natural_gas or any product derived from oil or natural_gas or ii given authority pursuant to an agreement or contract with taxpayer or a related_person to occupy any retail_outlet owned leased or in any way controlled by taxpayer or a related_person taxpayer is negotiating with commercial concerns to utilize cng fueling stations to be built and owned by taxpayer to refuel fleet vehicles these commercial concerns own light medium and heavy duty vehicles used for courier trucking or delivery services taxi services waste management services and for transporting employees to work sites taxpayer proposes to sell to buyer under a d year take-or-pay contract b gge of cng to be delivered to taxpayer’s facility in location buyer has the option to contract for additional volumes in c gge increments under the same conditions the contract will renew automatically unless terminated by either party within days of the renewal date the cng fueling station will not be open to the general_public only employees of taxpayer and buyer will have access to the station through a card system administered by taxpayer taxpayer may offer to sell cng to its employees for personal_use but taxpayer will track those sales and treat them as retail sales for purposes of the small retailer exception not to exceed dollar_figure million per year taxpayer also is negotiating with city to build and operate a cng fueling station for use by governmental transportation vehicles and with school district to build and operate a cng fueling station for use by school district’s buses the stations will not be open to the general_public and no retail sales of cng will be made from the stations law and analysis plr-112227-10 sec_611 provides for a natural resource depletion deduction equal to the greater of cost or percentage_depletion the percentage_depletion deduction for minerals generally is determined under sec_613 sec_613a however provides that except as otherwise provided in sec_613a the allowance for depletion with respect to any oil_and_gas well is computed without regard to sec_613 under sec_613a independent producers and royalty owners are allowed a deduction for percentage_depletion with respect to limited quantities of domestic_crude_oil_or_natural_gas production however sec_613a does not apply to any taxpayer that is a retailer or refiner as defined in sec_613a and d sec_613a provides that a retailer is any taxpayer who subject_to a dollar_figure million de_minimis sale rule directly or through a related_person sells oil or natural_gas excluding bulk sales of such items to commercial or industrial users or any product derived from oil or natural_gas excluding bulk sales of aviation fuels to the department of defense - a through any retail_outlet operated by the taxpayer or a related_person or b to any person- i obligated under an agreement or contract with the taxpayer or a related_person to use a trademark trade_name or service_mark or name owned by such taxpayer or a related_person in marketing or distributing oil or natural_gas or any product derived from oil or natural_gas or ii given authority pursuant to an agreement or contract with the taxpayer or a related_person to occupy any retail_outlet owned leased or in any way controlled by the taxpayer or a related_person the tax reform act of the act amended sec_613a by adding the parenthetical bulk sales provision the senate_finance_committee report to the act states that the retailer exclusion was amended to comply with the intent of congress the retailer exclusion can be construed to apply in many cases where it was not intended to apply the committee believes that the retailer exclusion was intended to apply only where the taxpayer has substantial retail operations and not to cases where a taxpayer’s retail operations are essentially de_minimis in addition the committee believes that the retailer exclusion should be applied only in the case of retail sales as that term is commonly used thus bulk sales of oil or natural_gas directly to industrial or commercial users should not be treated as retail sales through a retail_outlet plr-112227-10 s rep no 94th cong 2d sess 1976_3_cb_49 sec_1_613a-7 of the income_tax regulations provides that for purposes of determining sales at a retail_outlet bulk sales ie sales in very large quantities of oil or natural_gas but not bulk sales of any product derived from oil or natural_gas to commercial or industrial users shall be disregarded sec_1_613a-7 provides that the term any product derived from oil or natural_gas means products that are recovered from petroleum refineries or extracted from natural_gas in field facilities or natural_gas processing plants the term retail_outlet means any place where sales of oil or natural_gas excluding bulk sales of such items to commercial or industrial users or a product of oil or natural_gas excluding bulk sales of aviation fuels to the department of defense accounting for more than percent of the gross_receipts from all sales made at such place during the taxpayer’s taxable_year are systematically made for any purpose other than for resale the preamble to regulations t d 1991_1_cb_72 discusses that i the bulk_sale exception applies only to oil and natural_gas including residue methane gas ii the intent of the bulk_sale exception is to exclude large volume sales to industrial or commercial users and iii bulk_sale means sales in very large quantities but not necessarily in excess of customary sale quantities the preamble continues in response to a comment the regulations have been revised to make it clear that bulk sales of oil or natural_gas to industrial and commercial users are to be disregarded for purposes of determining a retail_outlet as revised the regulations define bulk sales of oil or natural_gas to mean sales of such items in very large quantities it is not necessary that the quantity sold be in excess of the quantity customarily sold to be considered sold in bulk see also 742_f2d_615 fed cir the term retail sales was to be understood as the term is commonly used sales in small quantities to ultimate consumers for personal_use not bulk sales to industrial and commercial users based on the information submitted and the representations made we conclude that taxpayer’s proposed sales of cng to buyer and to city and school district meet the bulk_sale exception requirements in sec_613a except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion whether the transactions in this case otherwise meet the requirements of sec_613a plr-112227-10 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely brenda m stewart senior counsel branch passthroughs special industries office of associate chief_counsel
